Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 22, 2020

The Court of Appeals hereby passes the following order:

A21D0141. LYNN W. MARTIN v. MARY TONYA FOWLER.

      Lynn W. Martin is an attorney representing the defendant in divorce
proceedings. Martin filed a motion in that case, which the trial court found to be
frivolous. On November 2, 2020, the trial court entered an order holding Martin
personally liable for payment of OCGA § 9-15-14 attorney fees. The amount of fees
was to be determined in a subsequent hearing. Martin seeks discretionary review of
this ruling. We, however, lack jurisdiction.
      An order awarding attorney fees while an action remains pending in the trial
court is interlocutory. See Eidson v. Croutch, 337 Ga. App. 542, 542-543 (788 SE2d
129) (2016). Martin was thus required to follow the interlocutory appeal procedures
of OCGA § 5-6-34 (b), including obtaining a certificate of immediate review, in order
to appeal. Although Martin filed an application for discretionary appeal, compliance
with the discretionary appeal statute, OCGA § 5-6-35, does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).
      To avoid this result, Martin argues that the order should be considered a
collateral order. “The collateral order doctrine permits appeals from a small category
of decisions that are (i) conclusive, (ii) that resolve important questions separate from
the merits, and (iii) that are effectively unreviewable on appeal from the final
judgment in the underlying action.” Expedia, Inc. v. City of Columbus, 305 Ga. App.
450, 452 (1) (699 SE2d 600) (2010) (punctuation omitted). “The collateral order
exception is narrowly applied to avoid permitting piecemeal, prejudgment appeals,
to promote the efficient judicial administration, and to protect the prerogatives of the
trial judges, who play a special role in managing ongoing litigation.” Id. (punctuation
omitted). This doctrine applies when the order “completely and conclusively decides
the issue on appeal such that nothing in the underlying action can affect it.” Fulton
County v. State, 282 Ga. 570, 571 (1) (651 SE2d 679) (2007).
      Martin suggests that the order at issue is collateral because it is separate from
the underlying divorce proceedings. Martin fails to acknowledge, however, that the
trial court’s order was non-final even with regard to the OCGA § 9-15-14 award
because the trial court reserved ruling on the amount of fees to be awarded.
Accordingly, Martin’s failure to comply with interlocutory procedures deprives us of
jurisdiction over this application for discretionary appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/22/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.